Citation Nr: 0002822	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  96-08 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
Crohn's disease as secondary to post-traumatic stress 
disorder (PTSD).

2.  Entitlement to secondary service connection for Crohn's 
disease based on a de novo review of the record.

3.  Entitlement to an increased rating for PTSD, currently 
evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs





ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1964 to 
August 1968.

By final decision of March 1994, the Board of Veterans' 
Appeals (Board) denied, among other things, service 
connection for a Crohn's disease as secondary to service-
connected PTSD.

This matter now comes before the Board on appeal from an 
April 1995 rating decision in which the RO denied an 
increased rating for PTSD and denied secondary service 
connection for Crohn's disease.  The Board notes that in the 
April 1995 rating decision, the RO addressed the underlying 
question of service connection for Crohn's disease without 
specifically considering whether the previously denied claim 
could be reopened.  This is significant to the Board because 
the preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter which must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  How the RO characterized the issue or what the RO may 
have determined in this regard is irrelevant.  The initial 
question before the Board is whether new and material 
evidence has been presented.  Id.

The veteran appealed both issues and requested a hearing 
before a member of the Board at the RO.  Thereafter, by 
statement dated in September 1999, the veteran indicated a 
desire to have a videoconference hearing in lieu of a travel 
board hearing at the RO.  The veteran was advised in the 
letter which notified him of the date of his videoconference 
hearing that if he failed to appear, his appeal would 
continue as though he had withdrawn his request for a 
videoconference hearing.  


Thereafter, the veteran failed to appear for his scheduled 
videoconference hearing in November 1999.

The Board notes that there is documentation in the claims 
folder which appears to raise an issue as to whether the 
veteran may be pursuing a claim for compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 and/or the Federal 
Tort Claims Act.  Specifically, there is November 1997 letter 
from the veteran's representative which references a claim 
under the Federal Tort Claims Act.  A subsequent report of 
contact dated in June 1998 which makes reference to a 
conversation with the veteran's representative concerning a 
claim under 38 U.S.C.A. § 1151 as well as a claim under the 
Federal Tort Claims Act.  In addition, although the RO has 
not, as yet, adjudicated any issue involving a claim for 
entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151, it appears that the RO has undertaken 
some development in that direction, including requesting and 
obtaining VA medical opinions.  However, appellate review of 
the claims folder reveals that the only issues which are 
currently before the Board for appellate consideration are 
those identified on the title page of this decision.

The issue of entitlement to an increased rating for PTSD will 
be addressed in the REMAND following the decision below.


FINDINGS OF FACT

1. In March 1994, the Board, in a final decision, denied 
secondary service connection for Crohn's disease.

2.  New and material evidence which is relevant and probative 
has been associated with the claims folder since the final 
Board decision in March 1994.





3. The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for secondary service connection for Crohn's disease is 
plausible.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen a claim of 
entitlement to secondary service connection for Crohn's 
disease has been presented.  38 U.S.C.A. §§ 1110, 5107, 5108, 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.104(a), 3.156(a) 
(1999).

2.  The veteran has not submitted a well-grounded claim of 
service connection for Crohn's disease as secondary to PTSD.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

38 C.F.R. § 3.156(a) provides, in pertinent part, that there 
must be added to the record new and material evidence which 
bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that, once a 
denial of service connection has become final, the claim 
cannot subsequently be reopened unless new and material 
evidence has been presented.

In a recent decision, the Court held that the decision of the 
Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) (which overruled the legal test previously used to 
determine the "materiality" element of the new and material 
evidence test) now requires a three-step process for 
reopening claims.  Elkins v. West, 12 Vet. 


App. 209 (1999).  Under the new Elkins test, VA must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well-grounded pursuant to 38 U.S.C.A. § 5107(a); and 
third, if the claim is well-grounded, the VA may then proceed 
to evaluate the merits of the claim but only after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.

The Board is required to review all of the evidence submitted 
by an appellant since the last final denial of a claim on any 
basis, to include decisions by the RO or the Board which had 
refused, after having considered newly presented evidence, to 
reopen a previously disallowed claim because of a lack of new 
and material evidence.  Evans v. Brown, 9 Vet. App. 273 
(1996).

At the time of the last prior final decision in March 1994, 
the Board denied secondary service connection for Crohn's 
disease on the basis that no physician of record in the case 
had provided a medical opinion linking the development of 
Crohn's disease to PTSD.  Of record at the time of the Board 
decision was an opinion from one of the veteran's social 
workers, but a VA medical opinion in the claims folder which 
found no link between Crohn's disease and PTSD was afforded 
greater weight by the Board and the claim for secondary 
service connection for Crohn's disease was denied.

Using the guidelines articulated above, the Board has 
reviewed the additional evidence which has been associated 
with the claims folder since the March 1994 Board decision.  
VA outpatient treatment records were received.  Appellate 
review of these records reveals a statement from one of the 
veteran's treating physicians in June 1994 indicating that it 
was possible the veteran's Crohn's disease was related to his 
service-connected PTSD.  The Board finds that this medical 
opinion is new and material evidence sufficient to reopen the 
veteran's claim of entitlement to secondary service 
connection for Crohn's disease.  The basis of the denial in 
March 


1994 was a determination that no medical doctor had indicated 
that there was a relationship between Crohn's disease and 
PTSD.  Based on a VA medical opinion which indicated no such 
relationship existed, the claim was denied.  The newly 
received medical opinion dated in June 1994 now suggests that 
such a relationship between Crohn's and PTSD could exist.  
Against this background, the veteran's claim is reopened.  
Justus v. Principi, 3 Vet. App. 510 (1992).


Secondary Service Connection Based on De Novo Review of the 
Record

In order to establish entitlement to secondary service 
connection for a disability, there must be objective evidence 
that establishes that such disability exists and that it is 
caused by or aggravated by a service connected disability.  
38 U.S.C.A. §5107(a); 38 C.F.R. § 3.310 (a); Allen v. Brown, 
7 Vet.App. 439 (1995).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).

As explained below, we find the veteran's claim for secondary 
service connection for Crohn's disease is not well-grounded.  
The veteran has claimed that he should be service-connected 
for Crohn's disease as secondary to his service-connected 
PTSD.  Initially, the Board reiterates that the veteran is 
required to present medical evidence of a current disability 
as a first step in establishing secondary service connection.  
In this case, the evidence at the time of the prior Board 
denial of secondary service connection for Crohn's disease in 
March 1994 included a diagnosis of Crohn's disease.  However, 
medical evidence received subsequent to the March 1994 
decision reveals that the veteran does not, in fact, have 
Crohn's disease, and likely never did have Crohn's disease.



Of specific interest in this regard are several evidentiary 
records.  During a VA hospitalization from June 26, 1997, 
through July 3, 1997, the veteran underwent a small bowel 
resection of a carcinoid tumor.  The discharge summary noted 
a reported history of Crohn's disease since 1973.  Following 
correspondence from the veteran to the RO in which the 
veteran questioned whether he had ever, in fact, had Crohn's 
disease, the RO requested a medical opinion from the Durham, 
North Carolina VA Medical Center (VAMC).  The Chief of the 
medical administration service at the VAMC was asked to 
respond to several questions, including the following: (1) 
did the veteran ever have Crohn's disease?  If so, is it at 
least as likely as not that Crohn's disease had its onset 
during the veteran's period of active military service from 
August 1964 to August 1968? (2) Is it at least as likely as 
not that the veteran's carcinoid tumor had its onset during 
the veteran's period of military service?  (3) If the veteran 
was noted to have had Crohn's disease which did not have its 
onset during the veteran's period of service, did the 
veteran's service-connected PTSD cause or aggravate the 
Crohn's disease?  (4) If the veteran's carcinoid tumor did 
not have its onset during service, was it caused by or 
aggravated by his service-connected PTSD?

A response to the above was received from Wendy Z. Davis, 
M.D., Assistant Professor of Medicine in the Division of 
Gastroenterology at Duke University Medical Center.  Dr. 
Davis indicated that there was no evidence that the veteran 
ever had Crohn's disease.  His original diagnosis was made at 
an outside hospital, and seemed to have been based on x-ray 
findings and symptoms.  By the time the veteran was evaluated 
at the VAMC, a mass was detected by CT scan which was 
subsequently resected and found to be carcinoid.  Dr. Davis 
commented that the veteran's carcinoid syndrome  was 
"masquerading" as Crohn's disease and that his carcinoid 
syndrome seemed to explain all of his current symptoms.  The 
only reservation expressed was a CT scan on October 14, 1998, 
in which severe sigmoid colon thickening was noted to be 
evident.  It was suggested that a biopsy could be performed 
to detect possible Crohn's colitis if warranted.




In August 1999, a VA medical opinion was received from Jerome 
Feldman, M.D., the veteran's treating physician at Duke 
University who is also on staff at the Durham, North Carolina 
VAMC.  Dr. Feldman indicated that it was unlikely that the 
veteran's carcinoid tumor was present during his military 
service as it was not identified until 24 years after his 
discharge in 1968.  Dr. Feldman also commented that the 
veteran's PTSD had not caused or aggravated the veteran's 
carcinoid tumor.

Because the medical evidence of record reflects no current 
diagnosis of Crohn's disease, the veteran has not presented a 
well-grounded claim of entitlement to secondary service 
connection for that disorder.  As such, the appeal must be 
denied.


ORDER

1.  New and material evidence to reopen the claim of 
entitlement to secondary service connection for Crohn's 
disease has been submitted.  Accordingly, to this extent, the 
appeal is allowed.

2.  Secondary service connection for Crohn's disease, based 
on a de novo review of the record, is denied.


REMAND

The veteran's PTSD has been evaluated under the provisions of 
38 C.F.R. § 4.130, Diagnostic Code 9411.  However, subsequent 
to filing his claim, the criteria for evaluating mental 
disorders were changed, effective November 7, 1996.  The RO 
has not had an opportunity to consider the veteran's claim 
under the new criteria.  Where a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet.App. 308, 313 (1991).  Consequently, 
another examination was required in order to determine 


whether the benefit sought by the veteran was warranted under 
either the old or new rating criteria.  The Board notes that 
the RO has attempted to schedule the veteran for a VA 
psychiatric examination for the purpose of evaluating the 
severity of the veteran's PTSD under the old and new rating 
criteria, but the veteran has refused to report for any 
psychiatric examination.

By letter of March 6, 1997, the RO contacted the veteran 
after he failed to report for a scheduled VA examination on 
March 5, 1997.  The veteran was asked to indicate whether he 
was willing to report for an examination.  He was advised 
that if the requested information was not received within 
thirty days, it would be assumed that the veteran did not 
want an examination and his appeal would be considered based 
on the evidence of record.  He was further informed that he 
would be notified when a decision had been made.  However, at 
no point during the veteran's pending appeal has the RO 
provided him with information regarding the consequences of a 
failure to report for VA examination pursuant to the 
provisions of 38 C.F.R. § 3.655.  There are a number of 
comments in the claims folder which reflect that the veteran 
does not understand the need for a new VA examination 
pertaining to an evaluation of the current severity of his 
PTSD.

Contrary to what the RO had advised the veteran in the March 
1997 letter about the evaluation of his claim based on the 
evidence of record were he to fail to report for a VA 
examination, 38 C.F.R. § 3.655 actually provides, in 
pertinent part, that with respect to a claim for an increased 
rating, a failure to report for a VA examination will result 
in a denial of the claim.

The Court has held that, when the Board addresses in its 
decision a question that has not yet been addressed by the 
RO, the Board must consider whether the claimant has been 
given adequate notice of the need to submit evidence or 
argument on the question, whether he has been given an 
adequate opportunity to actually submit such evidence and 
argument, and whether the statement of the case (SOC) and/or 
SSOC provided to the claimant fulfills the regulatory 
requirements.  See 38 C.F.R. 



§ 19.29 (1999).  If not, the matter must be remanded to the 
RO to avoid prejudice to the claimant.  Bernard v. Brown, 
4 Vet.App. 384, 393 (1993).

In this regard, the Board notes that this is the first time 
that the veteran has been expressly notified that his failure 
to report for an examination could result in a denial of his 
claim for increase.  He has not yet been afforded an 
opportunity to present argument and/or evidence on the matter 
of why he failed to report for the examination as scheduled, 
nor has he been provided a SOC or SSOC with respect to the 
provisions of 38 C.F.R. § 3.655.  Consequently, to ensure him 
full due process of law and avoid the possibility of 
prejudice, the Board will remand the matter to the RO so that 
he can be given another opportunity to appear for the 
required examination and, if necessary, be issued a SSOC 
which contains a summary of the provisions of 38 C.F.R. 
§ 3.655 and a discussion of how they affect his claim for an 
increased evaluation.  38 C.F.R. § 19.9 (1999).

Under these circumstances, the issue of entitlement to an 
increased rating for PTSD is REMANDED to the RO for the 
following development:

1.  The RO should contact the veteran and 
ask him whether he has received any 
treatment for his PTSD since May 1997, 
the date of the most recent VA 
hospitalization records currently in the 
claims folder.  Based on his response, 
the RO should obtain a copy of all 
treatment records referable to the 
veteran's PTSD from the identified 
source(s), and associate them with the 
claims folder.

2.  Following the receipt of the 
aforementioned evidence, if any, the RO 
should provide the veteran another 
opportunity to appear for a VA 
psychiatric examination.  The RO should 
advise the veteran that if he does not 
appear for the scheduled VA 
examination, his claim will be 
adjudicated pursuant to the provisions of 
38 C.F.R. § 3.655 (1999) which provides 
that a claim for an increased rating be 
denied upon failure to appear for a VA 
examination without good cause.  The 
veteran should be accorded a 
comprehensive VA psychiatric examination 
to determine the current severity of his 
PTSD and to obtain information which will 
provide for its evaluation based on Court 
precedent, as well as under the new 
rating criteria for mental disorders.  
All indicated testing in this regard 
should be accomplished and all findings 
should be reported in detail.  The 
complete claims folder, including a copy 
of this remand order, MUST be reviewed by 
the examiner and he/she should indicate 
that a review of the claims folder was 
accomplished.  Following examination of 
the veteran and review of the claims 
folder, the examiner must comment as to 
the degree to which the veteran's PTSD 
affects his ability to establish and 
maintain effective or favorable 
relationships with people (social 
impairment) and the degree to which the 
psychiatric symptoms result in reduction 
in initiative, flexibility, efficiency 
and reliability levels (industrial 
impairment).  Specific findings as called 
for by applicable rating criteria should 
be made.  38 C.F.R. § 4.132 (1996); 
38 C.F.R. § 4.130 (1999).

3.  If the veteran reports for the VA 
examination requested in numbered 
paragraph 2 above, the RO should 
adjudicate the veteran's claim on the 
merits, with consideration of both the 
old and new rating criteria for mental 
disorders.  See Karnas, supra.  If the 
veteran 
does not report for the scheduled 
examination and does not provide an 
adequate reason for his failure to 
report, the RO should adjudicate the 
veteran's claim under 38 C.F.R. § 3.655 
(b) and provide a supplemental statement 
of the case (SSOC) explaining that 
determination.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.

The RO should then review the record and the issue should be 
re-adjudicated.  If the determination remains adverse to the 
veteran, the appellant should be provided with a SSOC and 
given the opportunity to respond within the applicable time.  
Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

 



